                                                                                                         -
                                                                                 ......   "'
                                                                                                        ---
                                                                                               . ,.__,.,_..,,..,.,




IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DlSTRICT OF NEW YORK


DANONE US, LLC,
                                                             Civil Action No. l 8-cv-11702
                              Plaintiff,
                                                        .
                                                        ,
                                                            .(CM)

        v.

 CHOBANI, LLC,

                              Defendant.



                [~Ml fl ®UOf ORDER OF-VOLUNTARILY DISMISSAl

       This matter coming to ·be heard on the, Parties' Stipulation of Voluntary Dismissal With

Prejudice and Without Fees or Costs as to Any Party, the Court having reviewed the Stipulation,

and being duly advised~.it is hereby ORDERED:


   1. The above-captioned matter is dismissed with prejudice; and

   2. Each party shall bear its own costs and attorneys' fees in connection with tl1is action.



SO ORDERED:



                                           CoJleen McMahon
                                           United States District Court Judge

Dated: New York, NY


~ /1,;>o;J
     I

                                  .,.IJJ




                                                    4
